DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive.
Applicant seemingly argues that Oshino is not combinable with the camera and projection system of Woods and Carmody because Oshino generates stereoscopic views from three dimensional computer graphics and thus ‘has no need’ for one or more cameras and projectors. The examiner disagrees. Oshino teaches a method of generating stereoscopic data generated from three dimensional depth information in the form of computer graphics. The Kindect system described in Woods and Carmody uses cameras and projectors to generate three dimensional information of a room and render it as computer graphics (Woods 00:38-01:16 note computer rendered 3D view of the scene). Thus that Oshino teaches performing stereoscopic rendering of three dimensional computer animations does not teach away from a combination with Woods and Carmody because the Kinect system of Woods and Carmody operates to generate three dimensional computer graphics data upon which the stereo rendering of Oshino may operate. The applicants argument is not persuasive. 
New references are provided to meet the newly amended limitations of claims 22-25

Election/Restrictions
Applicant’s election without traverse of Group III, claims 16-19 in the reply filed on 10/10/2018 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 16 and 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over "Kinect Hadouken" (video, hereafter Woods, cited in IDS of 6/21/2016) with “How Motion Detection Works in Xbox Kinect” (hereafter Carmody, cited in IDS of 6/21/2016) in view of Oshino (2006/0119597) and Chen et al (20120105435). 
one or more cameras, the one or more cameras being configured to detect visible light and invisible light from a field of view, and to create one or more visible light images and invisible light images the field of view (Woods note devices shown from beginning of video until 00:30 including a projector and a Kinect, note Carmody ‘Camera’ section note Figure 1, , Kinect includes an infra-red time of flight camera, further note Woods from 00:38-01:16 showing visible light images captured by Kinect sensor)  
one or more projectors, the one or more projectors being configured to project invisible light into the field of view; and (Carmody ‘Camera’ section note time of flight camera projects infra-red light into the field of view); and
one or more processors (Carmody ‘Middleware’ section note Kinect on-board processor, also note external processor used in conjunction with Kinect (Carmody Xbox processor) which controls displayed images) configured to:

analyze the invisible light images detected by the cameras in order to generate depth data indicative of the depth of at least one item in the field of view (Carmody ‘Camera’ section note depth image, also note Woods 00:38-01:16 noting that depth information is determined for image points); and
combine the visible light images and the depth data to create three-dimensional data of the field of view (Woods 00:38-01:16 note 3D view showing combine visible light images and depth data images); and
executing processing functions on the three-dimensional data, (Woods 0:38- 0:58 virtually moving the location of the camera representing the image scene, also note 01:09 to 05:30 projecting a virtual light source onto the 3D geometry as either a hand light or a fireball).
It is noted that neither Woods nor Carmody disclose that the processing functions may include three-dimensional content aware fill. However, Chen discloses a three dimensional processing system for rending images which includes a content aware method of filling hole regions in received viewpoint images (Chen pars. 27-30). It is therefore considered obvious that one of ordinary skill in the art at the time the invention was made would recognize the advantage of incorporating hole filling processing as taught by Chen in the invention of Woods and Carmody in order to fill holes in stereoscopic images with the appropriate content as suggested by Chen (Chen par. 30). 
It is further noted that neither Woods nor Carmody disclose that the processing functions may include creating a stereoscopic image of the field of view using two virtual cameras. However, Oshino discloses a stereoscopic image forming apparatus that uses two or 

Claim 24 recites a method of using a 3D movie camera system substantially corresponding to the 3D Movie Camera system of Claim 16. Refer to the statements made in regard to claim 16 above for the rejection of claim 24 which will not be repeated here for brevity. 


Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods and Carmody in view of Oshino and Chen as applied to claim 16 above and in further view of Takeuchi et al (2005/0254334).
In regard to claim 17 refer to the statements made in regard to claim 16 above. It is noted that neither Woods nor Carmody disclose projectors as removable accessories. However, legal precedent has established that the mere act of making an element of an invention separable where each element performs the same function as before is an obvious modification that does not render an invention patentable over the prior art (See MPEP 2144.4(V)(C), discussing In re Dullberg)).  In the present case the infra-red projector of the claimed invention performs the same function as an integrated infra-red projector, namely, projecting infra-red light, and thus the modification to merely make the projector a removable accessory would be obvious to one of ordinary skill in the art. One of ordinary skill in the art would be further motivated to make the projector removable in order to provide the well-known advantage of easy replacement of the projector in the case of malfunction. 
However, even assuming, arguendo, that the legal precedent did not apply. Takeuchi further discloses that use of removable infra-red projectors was commonly known in the art at the time of the invention (Takeuchi par. 41). One of ordinary skill in the art would be further motivated to make the projector removable in order to provide the well-known advantage of easy replacement of the projector in the case of malfunction.

Claims 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods and Carmody in view of  Oshino and Chen as applied to claim 16 above and in further view of Mack et al (6125197).
In regard to claim 18 refer to the statements made in the rejection of claim 16 above. Woods and Carmody disclose that the one or more cameras are configured to create invisible light images of the field of view (Carmody ‘Camera’ section note Figure 1). Kinect includes an infra-red time of flight camera). It is noted that Carmody does not explicitly disclose that the infrared camera is configured to create invisible light images of the field of view using image sensor pixels corresponding to red filtering elements of a Bayer array. However, Mack discloses forming an infra-red pixel by using two non-overlapping wavelength portions of two color filter arrays, wherein one of the filter portions is a red filter (Mack col. 5 lines 25-57 note forming an infra-red pixel by overlapping red and blue portions of a CFA, hence the infra-red pixel in the image sensor corresponds to a red filtering element). It is therefore considered obvious that one of ordinary skill in the art at the time the invention was made would recognize the advantage of forming infrared pixels using non-overlapping color filter arrays in order to generate IR pixels using commercially available color filter arrays as suggested by Mack (Mack col. 5 lines 35-36). 
It is further noted that neither Woods, Carmody nor Mack explicitly disclosing use of a Bayer color filter array in particular. However, the examiner takes Official Notice that use of the Bayer color filter array as a color filter array was common and notoriously well known in the art at the time of the invention and that one of ordinary skill in the art at the time of the invention would have recognized the advantage of using a Bayer array as the color filter array of Woods, Carmody and Mack in order to gain the expected advantage of high luminance sensitivity for the color filter array. 
. 

Claims 22 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods, Carmody and Oshino in view of Takeuchi and Chen as applied to claims 17 and 24 above and in further view of Adelsberger et al (2011/0123183).
In regard to claim 22 it is noted that none of Woods, Carmody, Oshino nor Takeuchi disclose a removable projector attached to a hot shoe connector of an existing camera. However, Adelsberger discloses using an infrared projector attached to a hot shoe connector of an existing camera system (Adelsberger Fig. 1 and pars. 27-28 note Spatially Adaptive Flash Unit 100 mounted on the hot shoe of a color camera, further note par. 2 flash units may be detachable).  It is therefore considered obvious that one of ordinary skill in the art at the time of the invention would recognize the advantage attaching the projection systems of Woods, Carmody, Oshino and Takeuchi to the hot shoe connector of the cameras in order to reduce recalibration requirements as suggested by Adelsberger (Adelsberger par. 27). 

Claims 23 and 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woods, Carmody and Oshino in view of Takeuchi and Chen as applied to claims 17 and 24 above and in further view of Tardif (2012/0063637) .
In regard to claim 23 Oshino discloses creating stereoscopic data from three dimensional data as noted in the rejection of claim 16 above. It is noted that none of Woods, Carmody, Oshino nor Takeuchi disclose a second instance of cameras or projectors. However, Tardif discloses a 3D movie camera system that includes two instances of one or more cameras and projectors, wherein one or more . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMIAH CHARLES HALLENBECK-HUBER whose telephone number is (571)272-5248.  The examiner can normally be reached on Monday to Friday from 9 A.M. to 5 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on (571)272-7624.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEREMIAH C HALLENBECK-HUBER/Primary Examiner, Art Unit 2423